Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-30, 31-32, 34-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauhan et al. (US 2015/0186895A1, hereinafter Chauhan).
Regarding claim 21, Chauhan discloses: A video calling apparatus for use in a controlled environment facility (reads on in-store environment: abstract), comprising: a personal device interface (figs. 3-4; paragraph: 0048); a display device (paragraph: 0013) ; an image capture device (paragraph: 0048); and one or more processors (304, fig. 3) configured to: detect a personal wireless communication device (102, fig. 1; 402, fig. 4; paragraph: 0050) inserted into the personal device interface; perform a handshake operation with the personal device in response to the detection; receive control authority  (reads on authentication: 0046; 0053) from the personal wireless communication device granting the video calling apparatus control of at least one subsystem of the personal wireless communication device; and cause the personal wireless communication device to carry out a video calling operation in response to receiving the control authority (paragraph: 0067-0068; 0073).

	Regarding claims 22, 24-29, Chauhan further discloses: wherein the handshake includes receiving a identification information from the personal wireless communication device via the personal device interface (reads on authentication, paragraphs: 0046; 0053), wherein the one or more processors are further configured to: receive authentication information from a user of the personal device; and compare the received authentication information and the identification information (paragraphs: 0046; 0053), wherein the one or more processors are configured to: determine that the received authentication information substantially matches the identification information; and cause the personal device to carry out the video calling operation in response to the determining (paragraphs: 0046; 0053), wherein the one or more processors are configured to: determine that the received authentication information does not substantially match the identification information; and prevent the video calling operation in response to the determining (paragraph: 0053), wherein the video calling operation includes the one or more processors causing the at least one subsystem of the personal device to: receive captured video and audio information from the video calling apparatus via the personal device interface; and transmit the captured video and audio information to a call recipient (fig. 7; paragraphs: 0067-0068), wherein the video calling operation includes the one or more processors causing the at least one subsystem of the personal device to: receive recipient video and audio information from a calling network; and transmit the received recipient video and audio information to the video calling 
	Claims 32, 34-40 which recite claim limitations similar to claims 22, 24-30 are rejected on the same basis as claims 22, 24-30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Hodge et al. (US 2016/0066182, filed 11-6-15) and Ramia (US 2008/0120707A1).
Chauhan differs from claims 23, 33 in that he does not specifically disclose: query a backend server with the received identification information; and receive, in response to the query, an identification of the personal wireless communication device assigned to the inmate.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan’s system to provide for the following: query a backend server with the received identification information; and receive, in response to the query, an identification of the personal wireless communication device assigned to the inmate in order to regulate communications as taught by the above references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0125685A1) to Odisho disxcloses coat check system which teaches: [0040] Potentially, a wireless communication module 35 can be mounted within the housing 31. The wireless communication is an internal component that is electronically coupled with the processing unit 34. The wireless communication enables personal electronic devices, such as smart phones and tablets, to interact with the control terminal 3. An advantages of using near field communications to interface personal devices with the control terminal 3 is that input and outputs can be handled directly through said personal devices. The wireless module may be implemented, for example, as part of a wireless networks or otherwise be based on near-field communications (NFC). 
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651